         Case 3:18-cv-01441-WGY Document 70 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO


 Mint Bank International, LLC and Guy Gentile Nigro

                          Plaintiffs,

                - against -
                                                                    Case No.: 3:18-cv-01441-WGY
 Office of the Commissioner of Financial Institutions of
 Puerto Rico,

                        Defendant.


                INFORMATIVE MOTION REGARDING SETTLEMENT
              AND TO LEAVE IN ABEYANCE PRETRIAL PROCEEDINGS

TO THE HONORABLE COURT,

NOW COME Plaintiffs Mint Bank International, LLC and Guy Gentile Nigro, through the

undersigned attorneys, and respectfully state and pray:

       During February 2021, Plaintiffs and Defendant embarked on settlement negotiations in

the captioned case. On the date of this motion the parties have finally reach an agreement

regarding the terms of a settlement that would put an end to the litigation.

       However, Defendant’s counsel has advised us that Puerto Rico Government policy and

internal processes require that any settlement agreement involving an agency or dependency of

the Puerto Rico government must be submitted to the committee on settlements of the Puerto

Rico Justice Department for approval prior to entering into or execution. The parties do not

foresee any obstacles to obtaining the committee’s approval of the settlement and anticipate that

the process will take no more than 20 days.

       Upon consultation with Defendant’s counsel and with his authorization, Plaintiffs hereby

request that the case be stayed for 21 days and that the pretrial (scheduled for March 25, 2021)


                                                 1
           Case 3:18-cv-01441-WGY Document 70 Filed 03/19/21 Page 2 of 2




be held in abeyance, to allow Defendant to complete the authorization process; so that the parties

can formalize the settlement agreement and inform the Court by no later than April 8, 2021. The

stay will benefit all parties and the proceedings by avoiding unnecessary expense and

procedures, as the parties fully expect to be able to put an end to the litigation.

          WE HEREBY CERTIFY that on this same date Plaintiffs filed the foregoing motion with

the Clerk of Court using the CM/ECF system, which will send notification to all counsel of

record.

                               Respectfully submitted,

                               ADSUAR MUNIZ GOYCO SEDA & PEREZ-OCHOA, P.S.C.

                               s/ Katarina Stipec Rubio
                               USDCPR 206611
                               Katarina Stipec Rubio
                               208 Ponce de Leon Avenue, Suite 1600
                               San Juan, Puerto Rico, 00918
                               (787) 281-1852 kstipec@amgprlaw.com


                                Adam Ford
                                FORD O’BRIEN LLP
                                Adam Ford
                                575 Fifth Avenue
                                17th Floor
                                New York, NY 10017
                                (212) 858-0040
                                aford@fordobrien.com

                                Counsel for Plaintiffs

Dated: San Juan, Puerto Rico
March 19, 2021




                                                   2
